OFFICE OF THE AY7’ORNEY GENERAL OF ‘TEXAS
                                                   AUSTIN




rianorrrble         Stanley       KulsvI.36:
County        AttcWn8y
JM?:tt        County
c u9ro ,      mxas

Defw      six-1                                  opmar         uo.       0-3!i67
                                                 Ret      Wonld        the     gmWng            of  1u1
                                                          easaleent,           as    otnltmated
                                                          vitb       the     sale      of   land,      by
                                                          8 C~S@iOlMBP                   t0   th8    OO\pltJ
                                                          ior,    atate        ht$hlmy        purposes
                                                          ooastitnte             a OFIJ&~M           offense?

                    Ye\u.     reqnest      ?or     aa    oplaim        at    this     densrat               trppcn
the    above        stated        qtmat%aa       haa     boea     waelvad.            If6  quote        from
your     lettw          48    f&.larr
Honorable Stwley                         Kulavik,            Page        4




            Ia the ease of Bland vu. state,    38 s. u. 29, zti
VB~ held that a oounty       offlalal may be removed from office
fw  of'fla~      alroanduot,    thou& he baa not been oc.uvioted
on sn      indictment                  fop     the        offense            alleged         as      gmueds             for
ranoval.

                Zp tieV      Of the        io~e~oin          8UthOF’it%O8         and the above
ststed        faOts      YOu -9        r88mttul           f 7 rdtised         t&t     it    i8 the
oplnldaorthi8                de~trartthrt~sbove~tl~trens-
rotlbn        violrter      Article          373,     vernoats         Annotated         Penal Code,
md     thrt        8ald b6nSWtica               %8 void.           It    la   our  f'urthes      opla-
ion that the soneg paid to the said oaanni8sloneo                                         vw   Ule@l-
ly paid to him and that it lm Ur duty urder &t&ale a340,
8Upn,         t0     PtAy OV’W      t0   hi8    ~OOUZkty til          such mCUiOy        ille@ily
roaeivedbyhLn*
                with         I'OfUl'Wk438            t0    ,tk8      19@          pPOO8dW8                 t0    b8     fb~bW-
ed,afterthe                 ar8eamntdtmd ha8 beanre~eord#dandpoidfcw,
38     8 atter             to be determlnad by the eoloLc88ione~8* court.
This     depee8tent                   cPanot         mske         rugfpstions              vith          rsierenoe             to
the     8W.

                    'i'l'Wt~ttitth0                          fOPOgOing~~8ZUWOl'8                                      JrollP    $IA-
@wP,          ire      -

                                                                                  YOUl'8          very      truly

                                                                         AT!P0mx!f           oE!lmu              OP TlaAS




                                                                         m
                                                                                                  Asdell         Willl8ms
                                                                                                                As8%8tsUt